J-S62014-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

DANIEL JOSEPH DITTMAR,

                         Appellant                   No. 1078 EDA 2013


      Appeal from the Judgment of Sentence entered March 7, 2013,
              in the Court of Common Pleas of Bucks County,
          Criminal Division, at No(s): CP-09-CR-0004629-2012


BEFORE: ALLEN, OLSON, and OTT, JJ.

JUDGMENT ORDER BY ALLEN, J.:                      FILED OCTOBER 08, 2014

      In this appeal, Daniel Joseph Dittmar (“Appellant”), challenges the trial

court’s amended     award of restitution as speculative, excessive         and

insufficiently supported by the record. See Appellant’s Brief at 4-19. The

trial court concedes that it “failed to state reasons for the modification and

that [it] erred in calculating the restitution.” Trial Court Opinion, 12/24/13,

at 8. Thus, although we affirm the incarceration component of Appellant’s

sentence, we vacate the restitution portion of Appellant’s sentence and

remand for further proceedings.       See generally, Commonwealth v.

Weathers, 95 A.3d 908 (Pa. Super. 2014).

      Judgment of sentence of incarceration affirmed. March 7, 2013 order

of restitution vacated. Case remanded for proceedings consistent with this

judgment order. Jurisdiction relinquished.
J-S62014-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2014




                          -2-